Detailed Action
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This is the initial office action based on the application filed on November 21st, 2020, which claim 1-20 have been presented for examination.

Status of Claims
2.	Claims 1-20 are pending in the application, of which claims 1 and 12 are in independent form and these claims (1-20) are subject to following rejection(s) and/or objection(s) set forth in the following Office Action below.
Priority
3.	The priority date that has been considered for this application is November 21st, 2020.    

Examiner Notes 
4.	(A). 	Information Disclosure Statement (IDS): The information disclosure statements filed on 10/27/2021 comply with the provisions of 37 CFR 1.97, 1.98. They have been placed in the application file and the information referred to therein has been considered as to the merits.
	(B). 	Examiner has cited particular columns with line numbers, and/or paragraph numbers, references, or figures in the references applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses to fully consider the reference in entirety, as potentially teaching all or part of the claimed invention. Please see MPEP § 2141.02 and § 2123.
	(C).	
Claimed limitations are provided with the Bold fonts in the art rejection in order to distinguish from the cited portion.



Claim Rejections – 35 USC §103
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
6.	Claim 1-20 is rejected under 35 U.S.C. 103 as being unpatentable over Kumar et al. (US Patent Application Publication No. 2019/0250891 A1 -herein after Kumar) in view of Coquard et al. (US PG-PUB. No. 2021/0004578 A1 herein after Coquard), and further in view of Zhang et al (US PG-PUB. No. 2019/0228054 A1 herein after Zhang).
Per claim 1:
Kumar discloses:
A computer-implemented method (At least see ¶[0005] -embodiments are described herein, including methods, systems, non-transitory computer-readable storage media storing programs)comprising: 
retrieving source code, which, when rendered, causes display of visual content, the source code comprising a plurality of visual source elements in a textual format (At least see ¶[0007] -an image of a GUI screen (also referred to as GUI screen image) designed by, for example, a GUI designer, may be analyzed to extract text information from the GUI screen image and to identify the UI components included in the GUI screen, also see ¶[0079] -one or more source code files containing high-level code …), which when rendered generate a tree hierarchy of visual source elements (At least see ¶[0063] -UI components 134 may be arranged on a GUI screen image 104 according to a layout or a hierarchical structure, such as a table, a list, a tree structure, a flow chart, an organization chart);
generating a template for the visual content that at least includes the HLSD widget (At least see ¶[0023] -generating the one or more implementations of the GUI based upon the GUI model may include generating the one or more implementations of the GUI using the GUI model and one or more code generation templates, where each code generation template is associated with a platform).

Kumar sufficiently discloses the method as set forth above, but Kumar does not explicitly disclose: classifying a particular visual source element of the source code to a particular label of higher-level semantic data (HLSD) based at least in part on one or more neighbor properties of a neighbor visual source element of the particular visual source element; wherein the particular label indicates a type of HLSD widget assigned to the visual source element; determining features and a layout arrangement, for a particular HLSD widget corresponding to the particular HLSD label, based at least in part on one or more particular properties of the particular visual source element and the one or more neighbor properties of the neighbor visual source element.  

However, Coquard discloses:  
classifying a particular visual source element of the source code to a particular label of higher-level semantic data (HLSD) based at least in part on one or more neighbor properties of a neighbor visual source element of the particular visual source element (At least see ¶[0038] -  neurons of the layers of the middle layers group being configured to detect groups of visual attributes and higher level semantics; the neurons of the layers of the last layers group being configured to detect segmentations and to link elements detected by the neurons of layers of the early layers group or of the middle layers group).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Coquard into Kumar’s invention because Coquard teaching would provide benefit of visual patterns on a standardized form corresponds to a group of elements on this form that can be visually distinguished from another group of elements, wherein visual patterns may contain linked data items, which “linked data items”, is data items having at least one semantic and/or visual link that a semantic link is a link that can be established using a known rule, as a grammar rule, a mathematical rule, a physical rule, a logical rule as suggested by Coquard (please see ¶[0114] and ¶[0120]).

Kumar modified by Coquard does not explicitly disclose: wherein the particular label indicates a type of HLSD widget assigned to the visual source element; determining features and a layout arrangement, for a particular HLSD widget corresponding to the particular HLSD label, based at least in part on one or more particular properties of the particular visual source element and the one or more neighbor properties of the neighbor visual source element.  

However, Zhang disclose:
wherein the particular label indicates a type of HLSD widget assigned to the visual source element (At least see ¶[0069] - determining whether they match character groups of known words, follow capitalization and/or hyphenation rules for compound or possessive words or proper names; are within a common gap distance to other characters, wherein at least one is near enough to a widget to be associated to the widget as a widget label); 
determining features and a layout arrangement, for a particular HLSD widget corresponding to the particular HLSD label, based at least in part on one or more particular properties of the particular visual source element and the one or more neighbor properties of the neighbor visual source element (At least see ¶[0072] - identifies other words as potential candidates for forming a sentence with one of the word elements as function of matching word style attributes, for example as matching a minimum or threshold number of font type/family, weight, style, size, color, etc. word attributes).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang into Kumar modified by Coquard because Zhang’s teaching would provide a separation of formatting and content that would make it possible to present the same markup page in different styles for different rendering methods, such as on-screen, in print, by voice (via speech-based browser or screen reader), and on Braille-based tactile devices, and it can also generate the display of a web page differently depending on the screen size or viewing device, as well readers can also specify a different style sheet, such as another style sheet file stored on their own computer, to override one specified by an author or designer of a web page as suggested by Zhang (please see ¶[0004]).

Per claim 2: 
Kumar discloses:
from the one or more particular properties of the particular visual source element, determining a first set of properties of the particular visual source element that are identified as visually and semantically significant (At least see ¶[0141] - each type of UI component may be associated with a data model that may describe, for example, the image or the source of the image, the function, the corresponding action, corresponding code, link to other application or GUI screen, and the like, for the type of UI component); 
generating a second set of properties, different from the one or more properties, of the particular visual source element that represent visual, positional or semantic attributes based on rendering the particular visual source element (At least see ¶[0014] - a GUI model may describe how various UI components of a GUI screen are to be displayed such that the look-and-feel of the GUI screen as designed can be reproduced. In certain embodiments, the GUI model may also include information about the functions to be associated with certain UI components on the GUI screens); 
classifying the particular visual source element to the particular HLSD label based at least in part on the first set of properties and the second set of properties (At least see ¶[0066] - model generation system 102 may be configured to take GUI screen images 104 as input and automatically generate GUI model 124 using, for example, a model generator 120, a UI component classifier 136, and/or reference information 121 stored in a memory 122. GUI model 124 may then be used to automatically generate one or more implementations of the GUI. The implementations may include code and logic implementing the GUI).  

Per claim 3: 
Kumar discloses:
3152-012determining that an original visual source element of the source code when rendered has no effect on the rendered visual content (At least see ¶[0122] - a placeholder may indicate that the original UI component may include certain text information and thus is likely to be one of certain types of UI components, such as a clickable button or a text entry box);
excluding the original visual source element from the generating the template for the visual content (At least see ¶[0153] - the sub-image may be replaced by a placeholder to remove the text content item. Thus, the resultant image may not include any text content and may be provided to the next processing module for UI component detection and classification).  

Per claim 4: 
Kumar discloses:
identifying a particular plurality of properties from the particular visual source element and a neighbor plurality of properties from the neighbor visual source element (At least see ¶[0051] – correspondin  g locations of the text information and the UI components may be determined from the GUI screen image as well. A layout of the GUI screen may be determined based on certain attributes of the text information and the UI components); 
generating a feature vector for the particular visual source element that includes values based on values of the particular plurality of properties and values of the neighbor plurality of properties (At least see ¶[0007] - UI components may be detected and classified by a machine learning-based classifier (e.g., a support vector machine classifier or a convolutional neural network-based classifier) that is configured to, provided an input GUI screen image, identify UI components present in the screen image and the locations of the detected UI components in the image); 
based at least in part on the feature vector, generating a set of probabilities for a set of corresponding labels of HLSD to map to the particular visual source element (At least see ¶[0127] - function may take a vector of arbitrary real-valued scores and transform it to a vector with values (probabilities) between zero and one that sum to one. The input image may then be classified based on the probability value associated with each possible class at the output layer); 
classifying the particular visual source element to the particular HLSD label from the set of corresponding labels of HLSD based at least in part on the set of probabilities (At least see ¶[0129]- an unseen image (e.g., a test image or a new image) is input into the classifier, the classifier may go through the forward propagation step and output a probability for each class using the trained weights and parameters).  

Per claim 5: 
Kumar discloses:
downloading one or more web pages from one or more web sites (At least see ¶[0208] - FIG. 19, system memory 1910 may load application programs 1912 that are being executed, which may include various applications such as Web browsers, mid-tier applications); 
retrieving downloaded source code from the one or more web pages (At least see ¶[0079] - GUI implementations 110, 112, and 114 may each correspond to a code generation template that can be used to implement the GUI. A code generation template may include one or more source code files); generating a training data set from the downloaded source code, which identifies a training set of feature vectors and an output set of labels of HLSD (At least see ¶[0017] -  machine learning-based classifier may be trained using training data including a plurality of training images, where each training image in the plurality of training images may include a UI component); 
performing a training of a machine learning algorithm using at least in part the training data set thereby generating a machine learning model for determining labels of HLSD for the plurality of visual source elements (At least see ¶[0018] - detecting the first UI component may include detecting the first UI component in the GUI screen image by the machine learning-based classifier, and the training data may further include, for each training image, a location of a UI component within the training image).  

Per claim 6: 
Kumar discloses:
determining a different HLSD label has the highest probability to map to the particular visual source element (At least see ¶[0127] - input image may then be classified based on the probability value associated with each possible class at the output layer); 
applying a reclassification rule to the particular visual source element (At least see ¶[0071] - reference information 121 may include rules that model generation system 102 may use to determine one or more GUI screens specified for the GUI); -34- 
3152-012based on the one or more neighbor properties of the neighbor visual source element, determining that the reclassification rule is satisfied thereby reclassifying the particular visual source element from the different HLSD label to the particular HLSD label (At least see ¶[0110] - model retrained using the user provided sample may then be used to detect and classify UI components in the current GUI screen image and subsequently received GUI screen images. The GUI model may be updated based on the detection and classification results using the retrained model, and sent back to client subsystem 310 for generating the GUI implementations).  

Per claim 7: 
Zhang further discloses:
identifying a child visual source element of the particular visual source element; based on priority configuration data, comparing one or more properties of the particular widget with one or more properties of a child widget of the child visual source element (At least see ¶[0065] - dentifying the element as a priority 1 widget, at 124 the configured processor determines the type of widget (as radio button, checkbox, drop down menu initialization script, etc.), in one example by selecting a closest matching one of a library); 
based on comparing the one or more properties of the particular widget with the one or more properties of the child widget of the child visual source element, determining that the particular widget is a representative widget (At least see ¶[0069] - determining whether they match character groups of known words, follow capitalization and/or hyphenation rules for compound or possessive words or proper names; are within a common gap distance to other characters, wherein at least one is near enough to a widget to be associated to the widget as a widget label); 
excluding the child widget from the template (At least see ¶[0062] - dominant identified element attribute values within the web page layout as root nodes, and other ones of the unique list region collections having less dominant identified element attribute values within the web page layout as child nodes relative to the root nodes. Said attribute values are one or more of element type, element size, element alignment, element style and element class name attributes).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang into Kumar modified by Coquard because Zhang’s teaching would provide a separation of formatting and content that would make it possible to present the same markup page in different styles for different rendering methods, such as on-screen, in print, by voice (via speech-based browser or screen reader), and on Braille-based tactile devices, and it can also generate the display of a web page differently depending on the screen size or viewing device, as well readers can also specify a different style sheet, such as another style sheet file stored on their own computer, to override one specified by an author or designer of a web page as suggested by Zhang (please see ¶[0004]).

Per claim 8: 
Zhang further discloses:
generating the layout arrangement of widgets for the template that includes the particular widget and a neighbor widget of the particular widget by: 
arranging, within the layout arrangement, the particular widget with the neighbor widget based on a geometrical relationship between the particular widget and the neighbor widget, and adjusting the layout arrangement based on a geometry of visual source elements located higher in the tree hierarchy with respect to the particular visual source elements corresponding to the particular widget (At least see ¶[0058] - multilevel design characterization of a web page construction. At 102 a processor that is configured by executing program codes instructions according to the present invention (the configured processor) identifies a plurality of different individual, atomic graphic elements displayed within a web page layout that are selected from the group consisting of text characters, images, and graphical control elements (radio buttons, checkboxes, drop down menu initialization scripts, or other widgets or controls)).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang into Kumar modified by Coquard because Zhang’s teaching would provide a separation of formatting and content that would make it possible to present the same markup page in different styles for different rendering methods, such as on-screen, in print, by voice (via speech-based browser or screen reader), and on Braille-based tactile devices, and it can also generate the display of a web page differently depending on the screen size or viewing device, as well readers can also specify a different style sheet, such as another style sheet file stored on their own computer, to override one specified by an author or designer of a web page as suggested by Zhang (please see ¶[0004]).

Per claim 9: 
Zhang further discloses:
generating the layout arrangement of widgets for the template that includes the particular widget arranged with another widget on adjacent rows or adjacent columns (At least see ¶[0072] FIG. 6 illustrates an aspect of the present invention that determines linear groupings (horizontal rows or vertical columns) of identified graphic elements (for example at step 104 of FIG. 4) as a function of graphic element type (word, widget or image element) and their positioning relative to others of the elements within web page layout); 
determining whether to merge the adjacent columns or the adjacent rows by applying a classifier algorithm to geometry-based, hierarchical, or background properties of the particular widget and the other widget, or -35- 3152-012determining whether to split one column/row into the adjacent columns or the adjacent rows by applying a classifier algorithm to geometry-based, hierarchical, or background properties of the particular widget and the other widget (At least see ¶[0059] At 104 the configured processor determines linear groupings (horizontal rows or vertical columns) of the identified elements as a function of their positioning relative to each other (“row/column groups”). For example, rows forming sentences word groupings are identified as spaced vertically from other rows of words, or text words located within a threshold proximity to (or relatively more proximate to) a radio button as identified as descriptive text words associated with the radio button relative to other text words that are less proximate to the button).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang into Kumar modified by Coquard because Zhang’s teaching would provide a separation of formatting and content that would make it possible to present the same markup page in different styles for different rendering methods, such as on-screen, in print, by voice (via speech-based browser or screen reader), and on Braille-based tactile devices, and it can also generate the display of a web page differently depending on the screen size or viewing device, as well readers can also specify a different style sheet, such as another style sheet file stored on their own computer, to override one specified by an author or designer of a web page as suggested by Zhang (please see ¶[0004]).

Per claim 10: 
Zhang further discloses:
based on configuration data, modifying a value of a particular property of the particular widget, wherein the particular property is one or more of: font type, font size, color, and style (At least see ¶[0069] Merging determinations at 130 are made through a variety of processes. In the example of FIG. 5 the configured processor first identifies matching candidates at 132 as those sharing a same text character style (font family, weight, style, size, color, etc.), wherein failure to match styles eliminates a candidate from a current potential word grouping. At 134 the configured processor groups or excludes candidate characters (those sharing same style attributes) based on spacing and relative location from other candidate characters).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang into Kumar modified by Coquard because Zhang’s teaching would provide a separation of formatting and content that would make it possible to present the same markup page in different styles for different rendering methods, such as on-screen, in print, by voice (via speech-based browser or screen reader), and on Braille-based tactile devices, and it can also generate the display of a web page differently depending on the screen size or viewing device, as well readers can also specify a different style sheet, such as another style sheet file stored on their own computer, to override one specified by an author or designer of a web page as suggested by Zhang (please see ¶[0004]).

Per claim 11: 
Kumar discloses:
textual format is based on HTML, markdown, vector graphics, JSON, or XML (At least see ¶[0054] - GUI model may be generated as metadata. In some implementations, the GUI model may be described in a data-interchange format that is language independent, such as the JavaScript Object Notation (JSON) format. In some embodiments, users may provide feedback on the GUI model. The user feedback may then be used to improve (e.g., retrain) the machine learning based classifier).  

Per claim 12: 
Kumar discloses:
A system (At least see ¶[0005] -embodiments are described herein, including methods, systems, non-transitory computer-readable storage media storing programs), comprising: 
a hardware processor; and a memory (At least see ¶[0027] -a system may include one or more processors and a memory coupled to the one or more processors), coupled to the hardware processor and comprising a set of instructions stored thereon which (At least see ¶[0027] -memory may store instructions, which, when executed by the one or more processors, may cause the system to perform the method), when executed by the hardware processor, cause the hardware processor to perform: 
retrieving source code, which, when rendered, causes display of visual content, the source code comprising a plurality of visual source elements in a textual format (At least see ¶[0007] -an image of a GUI screen (also referred to as GUI screen image) designed by, for example, a GUI designer, may be analyzed to extract text information from the GUI screen image and to identify the UI components included in the GUI screen, also see ¶[0079] -one or more source code files containing high-level code …), which when rendered generate a tree hierarchy of visual source elements (At least see ¶[0063] -UI components 134 may be arranged on a GUI screen image 104 according to a layout or a hierarchical structure, such as a table, a list, a tree structure, a flow chart, an organization chart); 
generating a template for the visual content that at least includes the HLSD widget (At least see ¶[0023] -generating the one or more implementations of the GUI based upon the GUI model may include generating the one or more implementations of the GUI using the GUI model and one or more code generation templates, where each code generation template is associated with a platform).

Kumar sufficiently discloses the method as set forth above, but Kumar does not explicitly disclose: classifying a particular visual source element of the source code to a particular label of higher-level semantic data (HLSD) based at least in part on one or more neighbor properties of a neighbor visual source element of the particular visual source element; wherein the particular label indicates a type of HLSD widget assigned to the visual source element; determining features and a layout arrangement, for a particular HLSD widget corresponding to the particular HLSD label, based at least in part on one or more particular properties of the particular visual source element and the one or more neighbor properties of the neighbor visual source element.  

However, Coquard discloses:  
classifying a particular visual source element of the source code to a particular label of higher-level semantic data (HLSD) based at least in part on one or more neighbor properties of a neighbor visual source element of the particular visual source element (At least see ¶[0038] -  neurons of the layers of the middle layers group being configured to detect groups of visual attributes and higher level semantics; the neurons of the layers of the last layers group being configured to detect segmentations and to link elements detected by the neurons of layers of the early layers group or of the middle layers group).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Coquard into Kumar’s invention because Coquard teaching would provide benefit of visual patterns on a standardized form corresponds to a group of elements on this form that can be visually distinguished from another group of elements, wherein visual patterns may contain linked data items, which “linked data items”, is data items having at least one semantic and/or visual link that a semantic link is a link that can be established using a known rule, as a grammar rule, a mathematical rule, a physical rule, a logical rule as suggested by Coquard (please see ¶[0114] and ¶[0120]).

Kumar modified by Coquard does not explicitly disclose: wherein the particular label indicates a type of HLSD widget assigned to the visual source element; determining features and a layout arrangement, for a particular HLSD widget corresponding to the particular HLSD label, based at least in part on one or more particular properties of the particular visual source element and the one or more neighbor properties of the neighbor visual source element.  

However, Zhang disclose:
wherein the particular label indicates a type of HLSD widget assigned to the visual source element (At least see ¶[0069] - determining whether they match character groups of known words, follow capitalization and/or hyphenation rules for compound or possessive words or proper names; are within a common gap distance to other characters, wherein at least one is near enough to a widget to be associated to the widget as a widget label); 
determining features and a layout arrangement, for a particular HLSD widget corresponding to the particular HLSD label, based at least in part on one or more particular properties of the particular visual source element and the one or more neighbor properties of the neighbor visual source element (At least see ¶[0072] - identifies other words as potential candidates for forming a sentence with one of the word elements as function of matching word style attributes, for example as matching a minimum or threshold number of font type/family, weight, style, size, color, etc. word attributes).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang into Kumar modified by Coquard because Zhang’s teaching would provide a separation of formatting and content that would make it possible to present the same markup page in different styles for different rendering methods, such as on-screen, in print, by voice (via speech-based browser or screen reader), and on Braille-based tactile devices, and it can also generate the display of a web page differently depending on the screen size or viewing device, as well readers can also specify a different style sheet, such as another style sheet file stored on their own computer, to override one specified by an author or designer of a web page as suggested by Zhang (please see ¶[0004]).

Per claim 13: 
Kumar discloses:
identifying a particular plurality of properties from the particular visual source element and a neighbor plurality of properties from the neighbor visual source element (At least see ¶[0051] – correspondin  g locations of the text information and the UI components may be determined from the GUI screen image as well. A layout of the GUI screen may be determined based on certain attributes of the text information and the UI components); 
generating a feature vector for the particular visual source element that includes values based on values of the particular plurality of properties and values of the neighbor plurality of properties (At least see ¶[0007] - UI components may be detected and classified by a machine learning-based classifier (e.g., a support vector machine classifier or a convolutional neural network-based classifier) that is configured to, provided an input GUI screen image, identify UI components present in the screen image and the locations of the detected UI components in the image); 
based at least in part on the feature vector, generating a set of probabilities for a set of corresponding labels of HLSD to map to the particular visual source element (At least see ¶[0127] - function may take a vector of arbitrary real-valued scores and transform it to a vector with values (probabilities) between zero and one that sum to one. The input image may then be classified based on the probability value associated with each possible class at the output layer); 
classifying the particular visual source element to the particular HLSD label from the set of corresponding labels of HLSD based at least in part on the set of probabilities (At least see ¶[0129]- an unseen image (e.g., a test image or a new image) is input into the classifier, the classifier may go through the forward propagation step and output a probability for each class using the trained weights and parameters).  

Per claim 14: 
Kumar discloses:
downloading one or more web pages from one or more web sites (At least see ¶[0208] - FIG. 19, system memory 1910 may load application programs 1912 that are being executed, which may include various applications such as Web browsers, mid-tier applications); 
retrieving downloaded source code from the one or more web pages (At least see ¶[0079] - GUI implementations 110, 112, and 114 may each correspond to a code generation template that can be used to implement the GUI. A code generation template may include one or more source code files); generating a training data set from the downloaded source code, which identifies a training set of feature vectors and an output set of labels of HLSD (At least see ¶[0017] -  machine learning-based classifier may be trained using training data including a plurality of training images, where each training image in the plurality of training images may include a UI component); 
performing a training of a machine learning algorithm using at least in part the training data set thereby generating a machine learning model for determining labels of HLSD for the plurality of visual source elements (At least see ¶[0018] - detecting the first UI component may include detecting the first UI component in the GUI screen image by the machine learning-based classifier, and the training data may further include, for each training image, a location of a UI component within the training image).  

Per claim 15: 
Kumar discloses:
determining a different HLSD label has the highest probability to map to the particular visual source element (At least see ¶[0127] - input image may then be classified based on the probability value associated with each possible class at the output layer); 
applying a reclassification rule to the particular visual source element (At least see ¶[0071] - reference information 121 may include rules that model generation system 102 may use to determine one or more GUI screens specified for the GUI); -34- 
3152-012based on the one or more neighbor properties of the neighbor visual source element, determining that the reclassification rule is satisfied thereby reclassifying the particular visual source element from the different HLSD label to the particular HLSD label (At least see ¶[0110] - model retrained using the user provided sample may then be used to detect and classify UI components in the current GUI screen image and subsequently received GUI screen images. The GUI model may be updated based on the detection and classification results using the retrained model, and sent back to client subsystem 310 for generating the GUI implementations).  

Per claim 16: 
Zhang further discloses:
identifying a child visual source element of the particular visual source element; based on priority configuration data, comparing one or more properties of the particular widget with one or more properties of a child widget of the child visual source element (At least see ¶[0065] - dentifying the element as a priority 1 widget, at 124 the configured processor determines the type of widget (as radio button, checkbox, drop down menu initialization script, etc.), in one example by selecting a closest matching one of a library); 
based on comparing the one or more properties of the particular widget with the one or more properties of the child widget of the child visual source element, determining that the particular widget is a representative widget (At least see ¶[0069] - determining whether they match character groups of known words, follow capitalization and/or hyphenation rules for compound or possessive words or proper names; are within a common gap distance to other characters, wherein at least one is near enough to a widget to be associated to the widget as a widget label); 
excluding the child widget from the template (At least see ¶[0062] - dominant identified element attribute values within the web page layout as root nodes, and other ones of the unique list region collections having less dominant identified element attribute values within the web page layout as child nodes relative to the root nodes. Said attribute values are one or more of element type, element size, element alignment, element style and element class name attributes).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang into Kumar modified by Coquard because Zhang’s teaching would provide a separation of formatting and content that would make it possible to present the same markup page in different styles for different rendering methods, such as on-screen, in print, by voice (via speech-based browser or screen reader), and on Braille-based tactile devices, and it can also generate the display of a web page differently depending on the screen size or viewing device, as well readers can also specify a different style sheet, such as another style sheet file stored on their own computer, to override one specified by an author or designer of a web page as suggested by Zhang (please see ¶[0004]).

Per claim 17: 
Zhang further discloses:
generating the layout arrangement of widgets for the template that includes the particular widget and a neighbor widget of the particular widget by: 
arranging, within the layout arrangement, the particular widget with the neighbor widget based on a geometrical relationship between the particular widget and the neighbor widget, and adjusting the layout arrangement based on a geometry of visual source elements located higher in the tree hierarchy with respect to the particular visual source elements corresponding to the particular widget (At least see ¶[0058] - multilevel design characterization of a web page construction. At 102 a processor that is configured by executing program codes instructions according to the present invention (the configured processor) identifies a plurality of different individual, atomic graphic elements displayed within a web page layout that are selected from the group consisting of text characters, images, and graphical control elements (radio buttons, checkboxes, drop down menu initialization scripts, or other widgets or controls)).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang into Kumar modified by Coquard because Zhang’s teaching would provide a separation of formatting and content that would make it possible to present the same markup page in different styles for different rendering methods, such as on-screen, in print, by voice (via speech-based browser or screen reader), and on Braille-based tactile devices, and it can also generate the display of a web page differently depending on the screen size or viewing device, as well readers can also specify a different style sheet, such as another style sheet file stored on their own computer, to override one specified by an author or designer of a web page as suggested by Zhang (please see ¶[0004]).

Per claim 18: 
Zhang further discloses:
generating the layout arrangement of widgets for the template that includes the particular widget arranged with another widget on adjacent rows or adjacent columns (At least see ¶[0072] FIG. 6 illustrates an aspect of the present invention that determines linear groupings (horizontal rows or vertical columns) of identified graphic elements (for example at step 104 of FIG. 4) as a function of graphic element type (word, widget or image element) and their positioning relative to others of the elements within web page layout); 
determining whether to merge the adjacent columns or the adjacent rows by applying a classifier algorithm to geometry-based, hierarchical, or background properties of the particular widget and the other widget, or -35- 3152-012determining whether to split one column/row into the adjacent columns or the adjacent rows by applying a classifier algorithm to geometry-based, hierarchical, or background properties of the particular widget and the other widget (At least see ¶[0059] At 104 the configured processor determines linear groupings (horizontal rows or vertical columns) of the identified elements as a function of their positioning relative to each other (“row/column groups”). For example, rows forming sentences word groupings are identified as spaced vertically from other rows of words, or text words located within a threshold proximity to (or relatively more proximate to) a radio button as identified as descriptive text words associated with the radio button relative to other text words that are less proximate to the button).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang into Kumar modified by Coquard because Zhang’s teaching would provide a separation of formatting and content that would make it possible to present the same markup page in different styles for different rendering methods, such as on-screen, in print, by voice (via speech-based browser or screen reader), and on Braille-based tactile devices, and it can also generate the display of a web page differently depending on the screen size or viewing device, as well readers can also specify a different style sheet, such as another style sheet file stored on their own computer, to override one specified by an author or designer of a web page as suggested by Zhang (please see ¶[0004]).

Per claim 19: 
Zhang further discloses:
based on configuration data, modifying a value of a particular property of the particular widget, wherein the particular property is one or more of: font type, font size, color, and style (At least see ¶[0069] Merging determinations at 130 are made through a variety of processes. In the example of FIG. 5 the configured processor first identifies matching candidates at 132 as those sharing a same text character style (font family, weight, style, size, color, etc.), wherein failure to match styles eliminates a candidate from a current potential word grouping. At 134 the configured processor groups or excludes candidate characters (those sharing same style attributes) based on spacing and relative location from other candidate characters).  
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate Zhang into Kumar modified by Coquard because Zhang’s teaching would provide a separation of formatting and content that would make it possible to present the same markup page in different styles for different rendering methods, such as on-screen, in print, by voice (via speech-based browser or screen reader), and on Braille-based tactile devices, and it can also generate the display of a web page differently depending on the screen size or viewing device, as well readers can also specify a different style sheet, such as another style sheet file stored on their own computer, to override one specified by an author or designer of a web page as suggested by Zhang (please see ¶[0004]).

Per claim 20: 
Kumar discloses:
textual format is based on HTML, markdown, vector graphics, JSON, or XML (At least see ¶[0054] - GUI model may be generated as metadata. In some implementations, the GUI model may be described in a data-interchange format that is language independent, such as the JavaScript Object Notation (JSON) format. In some embodiments, users may provide feedback on the GUI model. The user feedback may then be used to improve (e.g., retrain) the machine learning based classifier).  

CONCLUSION
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZIAUL A. CHOWDHURY whose telephone number is (571)270-7750.  The examiner can normally be reached on 9:30PM 6:30PM Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZIAUL A CHOWDHURY/Primary Examiner, Art Unit 2192                                                                                                                                                                                                                                                06/11/2022